I am unable to agree with the opinion of Mr. Justice Eastwood for the majority of this court.
It is my opinion that the facts warranted the conclusion reached by Judge Zeigener in the Hudson County Court of Common Pleas that the decedent met his death as the result of an accident arising out of and in the course of his employment. That it occurred in the course of employment is not questioned. It has been held that "an accident arises out of the employment when the required exertion producing the accident is too great for the man undertaking the work, whatever the degree of exertion or the condition of health. Clover, Clayton  Co. v. Hughes, 3B.W.C.C. 275, 284, cited in Hentz v. Janssen Dairy Corp.,122 N.J.L. 494.
In my opinion the facts come within the last cited case, and the judgment of the Hudson County Court of Common Pleas should be affirmed. *Page 494